As filed with the Securities and Exchange Commission on September 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. Becker Value Equity Fund SCHEDULE OF INVESTMENTS at July 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 97.2% Consumer Discretionary: 16.2% Coach, Inc. $ DIRECTV * Honda Motor Co Ltd - ADR InterActiveCorp Johnson Controls, Inc. Kohl's Corp. Staples, Inc. Time Warner, Inc. Viacom Inc.- Class B Consumer Staples: 7.9% Archer-Daniels-Midland Co. Bunge Ltd. Molson Coors Brewing Co. - Class B Walgreen Co. Wal-Mart Stores, Inc. Energy: 14.4% Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling Inc. Helmerich & Payne, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell Plc - ADR - A Shares Schlumberger Ltd. Financials: 14.0% Allstate Corp. BlackRock, Inc. The Chubb Corp. JPMorgan Chase & Co. Marsh & Mclennan Cos, Inc. Morgan Stanley PNC Financial Services Group, Inc. State Street Corp. U.S. Bancorp # Health Care: 12.1% Aetna Inc. $ Amgen, Inc. Becton Dickinson & Co. Covidien Plc Mallinckrodt Plc * McKesson Corp. Merck & Co Inc. Zimmer Holdings, Inc. Industrials: 13.5% 3M Co. Emerson Electric Co. FedEx Corp. General Electric Co. L-3 Communications Holdings Inc. Raytheon Co. Southwest Airlines Co. Tyco International Ltd. Information Technology: 13.1% Cognizant Technology Solutions Corp. - Class A * Corning, Inc. Harris Corp. Intel Corp. Microsoft Corp. NCR Corp. * TE Connectivity Ltd. Telecommunication Services: 3.5% AT&T, Inc. Vodafone Group Plc - ADR Utilities: 2.5% NextEra Energy, Inc. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $144,287,368) SHORT-TERM INVESTMENTS: 3.6% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02% ^ TOTAL SHORT-TERM INVESTMENTS (Cost $7,267,903) TOTAL INVESTMENTS IN SECURITIES: 100.8% (Cost $151,555,271) Liabilities in Excess of Other Assets: (0.8)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipts * Non-income producing security. ^ Annualized seven-day yield as of July 31, 2013. # Affiliated Security.Quasar Distributors, LLC is the principal underwriter and distributor for the shares of the Fund (“Quasar” or the “Distributor”). The Distributor is affiliated with the Funds’ transfer agent, fund accountant and administrator, U.S. Bancorp Fund Services, LLC. The Fund purchased the shares shown below prior to August 27, 2012, when the Distributor became the Fund's principal underwriter. A schedule of the Fund's investment in affiliated securities held during the nine months ended July 31, 2013, is set forth below: Issuer Share Balance at October 31, 2012 Additions Reductions Share Balance at July 31, 2013 Dividend Income Value at July 31, 2013 U.S. Bancorp - - $ $ The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2013. Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
